DETAILED ACTION
Applicants’ request for continued examination of February 5, 2021, in response to the action mailed December 11, 2020, is acknowledged.  It is acknowledged that claims 1-14 and 18-21 have been cancelled, claims 15 and 281-29 have been amended, and no claims have been added.  Claims 15-17 and 22-29 are pending.  Based on prior prosecution and presentation herein, the elected invention is directed to liquid pharmaceutical compositions comprising a di-chain BoNT/A protein, a surfactant, and Lys-C.  Claims 15-17 and 22- 29, as encompassing the elected invention, are hereby considered.		
Effective Filing Date
The effective filing date for claims 15-17 and 22 – 29 is April 29, 2014, the filing date of UK1407525.3.  
AIA -First Inventor to File Status
Based on the US effective filing dates of April 29, 2014, the present application is being examined under the AIA , first to file provisions.
Specification
Applicants state the following in the specification.
The present inventors have previously found that recombinant single-chain BoNT/A sub-serotypes can be cleaved using the protease endoproteinase Lys-C (Lys-C) to produce the active di-chain BoNT/ A protein neurotoxin, i.e. a heterodimer of the BoNT/A light and heavy chains. The Lys-C cleavage site was determined to be identical to the endogenous protein by N-terminal sequencing and mass spectrometry.

It is requested that, if said information has been previously disclosed, applicants direct the examiner’s attention to said public disclosure. 
Claim Rejections - 35 USC § 112-Second Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 15 recites a ‘composition comprising…Lys-C’ and also recites ‘composition …contains less than 400 pg Lys-C per 100 ng BoNT/A protein’, which encompasses compositions comprising no Lys-C.   A composition cannot comprise Lys-C and also not comprise Lys-C.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that claim 15 means comprising Lys-C at a concentration of less than 400 pg Lys-C per 100 ng BoNT/A protein.  
Claims 15-17 and 22- 29 are rejected as being dependent from claim 15.
Claims 17 and 22- 26, and 29 are also rejected as being dependent from claim 15 and further reciting ‘composition …contains less than [300, 200, 100, 50, 20, 10, or 400] pg Lys-C per 100 ng BoNT/A protein’.  Again, a composition cannot comprise Lys-C and also not comprise Lys-C.  
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Based on claim amendments, the following rejection is made.
s 15-17 and 22- 29 are rejected under 35 U.S.C. 102(a2) as being anticipated by Rummel et al, 2014 (EFD Nov 21, 2012).  Claims 15-17 and 22- 23 recite a composition comprising BoNT/A and Lys-C at a ratio of 250:1 (claim 15) to 10,000:1 (claim 26).   Rummel teaches cleavage of BoNT/A (0.3mg/ml) to the active, di-chain form using Lys-C at a ratio of 1:1250 (Lys-C to BoNT/A) at pH 82.  Regarding purification after cleavage, Rummel states the following, which would give a very highly purified di-chain BoNT/A.
[0036] In another aspect, the method for manufacturing the proteolytically active polypeptide of the present invention comprises purifying the polypeptide of the present invention from a mixture containing additional components. Purification may be based on e.g. polarity, electrical charge and size. Therefore, the method may in one aspect comprise one or more steps of separation selected from the group consisting of: normal-phase HPLC, reversed­phase HPLC, hydrophilic-interaction chromatography (HILIC), hydrophobic-interaction chromatography (HIC), ion-exchange chromatography (IEC) including anion-exchange chromatography and cation-exchange chromatography, size-exclusion chromatography (SEC), gel-permeation chromatography (GPC). 
[0037] In another aspect, said purification comprises the steps of: (a) separation by anion exchange chromatography; (b) separation by size exclusion chromatography; ( c) separation by hydrophobic interaction chromatography; and ( d) separation by size exclusion chromatography. 
[0038] One or more fractions collected from a chromatography column can be concentrated e.g. by precipitation or ultrafiltration. 

In the final composition neither the single chain BoNT/A nor Lys-C are discernable by SDS-PAGE (figure 18). Rummel also teaches pharmaceutical compositions comprising the purified di-chain BoNT/A1, non-protein stabilizers, a di-saccharide, NaCl, and NaP at pH 7.5 ([0091]; [0081-82]); [0056]).  Based thereon, claims 15-17 and 22- 29 are rejected under 35 U.S.C. 102(a2) as being anticipated by Rummel et al, 2014 (EFD Nov 21, 2012).  
Since the Office does not have the facilities for examining and comparing applicants’ compositions with the compositions of Rummel, the burden is on applicant to show a novel or unobvious difference between the claimed compositions and the compositions of Rummel (i.e., that the compositions of Rummel do not possess the same material structural and functional  the recited ratios of Lys-C to BoNT/A).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Based on claim amendments, the following rejection is made.
Claims 15-17, 22-27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kozaki et al, 1985 in view of Steward et al, 2007 and Hunt et al, 2012.  
Kozaki teaches activation of BoNT/B by cleaving on the C-terminal side of a lysine residue.  Testing several proteases, Kozaki demonstrates that Lys-C is the most effective, demonstrating no other protein on SDS-PAGE, and that said cleavage induces toxin activation (Table 1; Fig 3).  Kozaki performed their cleavage reaction at 30C, pH 6.0 with a toxin to Lys-C ratio of 1:200 (p150 ¶4).  Kozaki does not test activation of BoNT/A by cleavage with Lys-C.  Steward teaches that the site of cleavage for BoNT/A activation is CVRGIITSKTKSLDKGYNK↓A LNDLC, between a lysine and an alanine residue3 in the loop region.  Steward further provides guidance on how to purify their BoNT/A constructs, including FPLC ion exchange, metal affinity chromatography via a His6 tag (example 8), other forms of affinity chromatography [0184] and that the BoNT/A will elute from the metal affinity chromatography in a buffer of pH 7.8/500mM NaCl, and will elute from the FPLC column in a buffer of NaP pH 6.5 and 100-200 mM sodium chloride [0465&0467].  Based thereon, the skilled 
Neither Kozaki nor Stewart disclose their final composition comprising a non-protein stabilizing agent that is a surfactant or a disaccharide.  However, storage under said conditions was known in the art.  For example Hunt teaches pharmaceutical compositions comprising naturally occurring di-chain BoNT/A and further comprising a non-protein stabilizing agent, such as a polyvinylpyrrolidone, a disaccharide, a trisaccharide, a polysaccharide, an alcohol, a metal, an amino acid, a surfactant and/or a polyethylene glycol (Abstract; examples 1- 2). Hunt also teaches stabilization at room temperature using citrate buffer at pH 6.5 (col22). Therefore claims 15-17, 22-27, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kozaki et al, 1985 in view of Steward et al, 2007 and Hunt et al, 2012.  
Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Kozaki et al, 1985, Steward et al, 2007 and Hunt et al, 2012 in view of Xiang et al, 2005. The combination of Kozaki, Steward, and Hunt is described above.  Said combination does not teach hydrophobic chromatography to purify BoNT/A.  However the use thereof to purify botulinum toxins was well known in the art.  For example, Xiang teaches the use of hydrophobic chromatography (butyl sepharose) as a first step to purify BoNT/A (example 9).  It would have been obvious to a person of ordinary skill in the art to use butyl sepharose as a first step to purify the BoNT/A as an additional step to methods taught by the combination of Kozaki, Steward, and Hunt.  Motivation to do so is provided by the desire to purify the di-chain BoNT/A subsequent to cleavage with Lys-C.  The expectation of success is high, as use of hydrophobic chromatography for purification of botulinum toxins was well known in the art and Xiang explicitly sates: ‘we determined that an efficient capturing step can be carried out using a hydrophobic column, such as the Butyl Sepharose column chromatography… the Butyl Sepharose Fast Flow column has high binding capacity, allows fast flow rate with low back pressure’. Therefore, claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over .
It is noted that the instant rejections are supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Since the Office does not have the facilities for examining and comparing applicants’ compositions with the compositions of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed compositions and the compositions of the prior art (i.e., that the compositions of the prior art do not possess the same material structural and functional characteristics of the claimed compositions, i.e., the recited ratio of single and di-chain BoNT/A and the recited ratios of Lys-C to BoNT/A).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
In support of their request that the prior rejection of claims 15-17 and 22- 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malizio et al, 2000 in view of Hunt, 2012 (US 8,137,677) be withdrawn, applicants provide the following arguments, which are relevant to the rejections above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the basis for rejection under 35 U.S.C. 35 U.S.C. 103(a) and the claims as amended.
(A) Reply:	Said reviews are acknowledged.
(B) The combined disclosures of the cited art do not contain any disclosure of a composition comprising Lys-C. As such, the combined disclosures of the cited art do not teach or suggest all the limitations of the claims and, thus, the claims are not prima facie obvious
(B) Reply:	The instant rejection herein is based on the combination of Kozaki and Steward that teaching conversion of the single chain to the active, di-chain form of BoNT/A using Lys-C, as described above.  For replies to specific arguments, see below.

(C) Reply:	As explained above, it is the combination of Kozaki and Steward that teaches conversion of the single chain to the active, di-chain form of BoNT/A.  Malizio is not used for the rejection above.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
No rejection of claims under 35 USC 112, written description is made for the following reasons. 
The examiner fails to see that the instant application demonstrates that the final compositions contains less than 400 pg Lys-C per 100 ng BoNT/A protein or any other ratio of Lys-C to BoNT recited in the claims.  In this regard, it is noted that in the instant application, 
Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
	
	In the instant case, as discussed in the rejections above, the skilled artisan would believe that, more likely than not, Rummel and the combination of Kozaki, Steward, and Hunt provide compositions contains Lys-C at less than 10 pg Lys-C per 100 ng BoNT/A and less than 1% single-chain BoNT/A, as recited in claims 26 and 27, respectively.  Based thereon, no rejection of claims under 35 USC 112, written description is made.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant.
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While listed as amended, the examiner does not see any amendment to claim 28.
        2 Rummel also points to performing this reaction in PBS PBS (50 mM Na2HP04, 150 mM NaCl, pH 7.4) and a BoNT/A to Lys-C at a ratio of 1:2500 (p6¶1; example 10). 
        3 Also see Singh et al, 2006 (figure 1).